Citation Nr: 1332589	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-39 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral upper extremity neurological disability, to include peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an    October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The Board notes that the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and bilateral lower extremity neurological disability, to include peripheral neuropathy, have been raised by the record.  However, those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for bilateral upper extremity neurological disability, to include peripheral neuropathy, is decided. 

The Veteran has reported that he has bilateral upper extremity neurological disability, to include peripheral neuropathy, as a result of exposure to herbicides during his active service in the Republic of Vietnam.  He stated that he had experienced tremors for years, but that he thought they would pass with time.  The Veteran stated that after he separated from service, he finished college, and taught school for two years.  He stated that he had to leave his teaching job because the tremors in his hand became so bad that he was unable to write legibly.  The Veteran had to seek work where his tremors were less noticeable and started selling insurance.  The work gave him flexibility and he was able not to work when his tremors and stress were worse.  

A review of the Veteran's post-service treatment records shows that he was treated for tremors of the upper extremities at the VA Medical Center (VAMC) beginning in July 2009.  In October 2009, the Veteran was provided a neurological consultation at the VAMC.  During the consultation, the Veteran reported that both his upper and lower extremities experienced tremors, and it was difficult for him to write, handle objects, engage in activities requiring coordination (such as playing basketball), and walk.  The tremors in the upper extremities affected the Veteran's performance as an insurance agent because he was no longer able to write.  The doctor diagnosed the Veteran with an unusual task-dependent movement disorder with unknown etiology.  The Veteran continued going to the VAMC for treatment, and his doctors continued the diagnosis of unusual task-dependent movement disorder.  A December 2009 MRI showed "mildly abnormal" results.  The Veteran's treating physician prescribed the Veteran Sinemet and Ropinirole, both used to treat Parkinson's disease.  The Veteran reported that the Sinemet did not alleviate his tremors.  As of September 2010, the date of the most current medical records presently of record, the Veteran was still taking Ropinirole. 

The Veteran has reported that he first experienced tremors in service and has continued to experience bilateral tremors of the upper extremities since his separation from active service.  The Veteran is competent to report when his symptoms of the movement disorder began and that they have continued since his active service because those symptoms are observable to him through his senses.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran credible in that contention.  

Therefore, in light of the Veteran's active service in the Republic of Vietnam and his exposure to herbicides, his report that he has continued to experience bilateral upper extremity neurological disability since his separation from active service, and his current diagnosis of unusual task-dependent movement disorder, the Board finds that the Veteran should be provided a VA examination in order to determine the nature and etiology of any currently present bilateral upper extremity neurological disability, to include peripheral neuropathy.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be obtained prior to a decision being rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and provide authorization for VA to obtain medical records from any private health care providers for the treatment of any bilateral upper extremity neurologic disability.  Obtain those records and associate the records with the file.  If any medical records are not available, follow the applicable provisions of 38 C.F.R. § 3.159.

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate the records with the file.  If any medical records are not available, follow the applicable provisions of 38 C.F.R. § 3.159.

3.  Then, schedule the Veteran for a VA examination.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral upper extremity neurological disability, to include peripheral neuropathy, is related to service, including to any in-service herbicide exposure.  The examiner should consider the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service.  The complete rationale for the opinion must be provided.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

